DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 11-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuhaus (10107589).
In reference to claim 1, Neuhaus discloses an apparatus comprising:
a first body and a second body aligned upon an axis (figures 1-6, first body 30 and second body 18);
the first body comprising a first sight window, the first body comprising a first 5side edge, a second side edge and a base edge defining the first sight window (figures 1-6, first sight window defined by first and second side edges 46 and the base edge that joins them); 
the second body comprising a second sight window, the second body comprising a first side edge, a second side edge and a base edge defining the second sight window (figures 1-6, the second sight window defined by the second body in the same manner as the first sight window of the first body), 
the axis extending through a center of the first sight window and a center of the second sight window (figures 1-6, esp. figure 2, the axis can be considered as extending into and out of the page coincident with element 24).

In reference to claims 2-4, Neuhaus discloses the claimed invention (figures 1-6).

In reference to claim 7, Neuhaus discloses the claimed invention (figure 1, each element 32 of the first body has a curved top surface that merges into a flat top surface, and the curved top surface is non-parallel to the axis).

In reference to claim 8, Neuhaus discloses the claimed invention (figures 1-6, first and second indicators 36).

In reference to claim 9, Neuhaus discloses the claimed invention (figures 1-6, third and fourth indicators 38).

In reference to claims 11-13, Neuhaus discloses the claimed invention (figures 2-4 and 6).



In reference to claims 17-19, Neuhaus discloses the claimed invention (figures 2-4 and 6).

In reference to claim 20, Neuhaus discloses the claimed invention, as set forth above (also see figures 2-4 and 6, target 24).

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seevers (DE 390295 C).
In reference to claim 1, Seevers discloses an apparatus comprising:
a first body and a second body aligned upon an axis (first body shown in Abb. 2; second body shown in Abb. 1; first and second body shown aligned along a common axis in Abb. 3);
the first body comprising a first sight window, the first body comprising a first 5side edge, a second side edge and a base edge defining the first sight window (Abb. 2); 
the second body comprising a second sight window, the second body comprising a first side edge, a second side edge and a base edge defining the second sight window (Abb. 1), 
the axis extending through a center of the first sight window and a center of the second sight window (Abb. 3).

In reference to claims 5 and 6, Seevers discloses the claimed invention (Abb. 2, the channel defined by G-H-J-K).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus. Neuhaus discloses the claimed invention except for the first indicator comprising a radioluminescent material. However, the examiner takes Official Notice that it is well-known to form the indicators of a firearm sight as radioluminescent indicators, e.g., tritium indicators, in order to provide indicators that are clearly visible in low-light environments. Thus, it would have been obvious to one of ordinary skill in the art to form the indicators of Neuhaus as radioluminescent indicators, in order to provide indicators that are clearly visible in low-light environments.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus in view of Merrill (3834035). Neuhaus discloses the claimed invention, except for an adjustment mechanism arranged to change a width of the first sight window. However, Merrill teaches that it is known to provide a sight window of a sight body, similar to that of Neuhaus, with an adjustment mechanism arranged to change a width of the first sight window, in order to allow for fine-tuning of the sight window relative to a specific firearm and/or ammunition and/or intended target (figure 1, sight window width D is adjustable via adjustment element 26; column 3, last sentence). Thus, it would have been obvious to one of ordinary skill in the art to modify the first body of Neuhaus to include an adjustment mechanism arranged to change a width of the first sight window, in order to allow for fine-tuning of the sight window relative to a specific firearm and/or ammunition and/or intended target.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus in view of Dueck (see attached Notice of References Cited, Reference U). Neuhaus discloses the claimed invention, except for the first body comprising a hook. It is noted that Applicant’s figure 4 shows the hook of the first body being formed on a front side of the body (elements 92 and 94 each being a hook). Further, Dueck teaches that it is known to provide a sight body, like the first body of Neuhaus, with a hook on its front side to allow for the front sight to engage a surface in order to rack the slide of an attached pistol (figure marked-up photo below). Thus, it would have been obvious to one of ordinary skill in the art to form the first body of Neuhaus with a hook on its front .

    PNG
    media_image1.png
    270
    486
    media_image1.png
    Greyscale

Marked-up Photo of Dueck

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Merrill et al. (3698091), Rosenhan (3698092), Laiche, Jr. (6112422), Kim (5887352), Grey (2016/0258715), and Somfay (DE 2152720 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641